Dismissed and Memorandum Opinion filed September 20, 2007







Dismissed
and Memorandum Opinion filed September 20, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00417-CV
____________
 
PROCLAIM AMERICA, INC., Appellant
 
V.
 
VICTORIA G. ENGELHARDT, Appellee
 

 
On Appeal from the
157th District Court
 Harris County,
Texas
Trial Court Cause
No. 2007-13729
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 27, 2007.  On September 10, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 20, 2007 .
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.